DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1-2, 7-9, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0171990 A1 hereinafter Kim).
Regarding claim 1, Kim discloses, in Fig.3, a  flexible printed circuit board (120;Fig.3), comprising: a first input portion ( IPA  ); and at least a first output portion ( OPA ) disposed on the first input portion ( OPA  is disposed on the top of IPA ), wherein the first output portion is electrically connected to the first input portion (OPA is electrically connected to IPA ), and the first input portion and the first output portion are disposed at different sides of the flexible printed circuited board (IPA and OPA are disposed on opposite sides of 120), wherein the first output portion comprises a plurality of first output terminals (see OPA1-3), and each of the first output 

Regarding claim 2, Kim discloses, wherein each of the first output terminals of the at least one of first output portion is spaced apart from the top end of the first output portion at a distance gradually increases along a predetermined direction (see ODL-1 group of pads distance gradually increasing from T2 to T3 in the downward direction in Fig.14).  
 
Regarding claim 7, Kim discloses a display panel (110;Fig.12), comprising: a display area (DA) and a bonding area (MA), wherein the bonding area is configured with a plurality of second input terminals disposed at two sides of the bonding area (MA has left and right bonding pads matched with pads on 120), each of the second input terminals of at least one of the two sides of the bonding area is spaced apart at a different distance from a lower edge of the bonding area ( bottom pads are spaced apart at different distances from the bottom of 110;Fig.12), and the second input terminals are configured to bond the flexible printed circuited board with the display panel (see Fig.12).  
Regarding claim 8, Kim discloses wherein the flexible printed circuit board comprises: a first input portion ( IPA  ); and at least a first output portion ( OPA ) disposed on the first input portion ( OPA  is disposed on the top of IPA ), wherein the first output portion is electrically connected to the first input portion (OPA is electrically connected to IPA ), and the first input portion and the first output portion are disposed at different sides of the flexible printed circuited board (IPA and OPA are disposed on opposite sides of 120), wherein the first output portion comprises a plurality of first output terminals (see OPA1-3), and each of the first output terminals of the first output portion is spaced apart at a different distance from a top end of the 
Regarding claim 9, Kim discloses, wherein each of the first output terminals of the at least one of first output portion is spaced apart from the top end of the first output portion at a distance gradually increases along a predetermined direction (see ODL-1 group of pads distance gradually increasing from T2 to T3 in the downward direction in Fig.14).  
Regarding claim 17, Kim discloses a display panel (110;Fig.12), comprising: a display area (DA) and a bonding area (MA), wherein the bonding area is configured with a plurality of second input terminals disposed at two sides of the bonding area (MA has left and right bonding pads matched with pads on 120), each of the second input terminals of at least one of the two sides of the bonding area is spaced apart at a different distance from a lower edge of the bonding area ( bottom pads are spaced apart at different distances from the bottom of 110;Fig.12), and the second input terminals are configured to bond the flexible printed circuited board with the display panel (see Fig.12).  
Regarding claim 18, Kim discloses wherein the flexible printed circuit board comprises: a first input portion ( IPA  ); and at least a first output portion ( OPA ) disposed on the first input portion ( OPA  is disposed on the top of IPA ), wherein the first output portion is electrically connected to the first input portion (OPA is electrically connected to IPA ), and the first input portion and the first output portion are disposed at different sides of the flexible printed circuited board (IPA and OPA are disposed on opposite sides of 120), wherein the first output portion comprises a plurality of first output terminals (see OPA1-3), and each of the first output terminals of the first output portion is spaced apart at a different distance from a top end of the first output portion (see OPA1-1 through OPA1-3 spaced apart at different distances from the top edge of 122). 
Regarding claim 19, Kim discloses, wherein each of the first output terminals of the at least one of first output portion is spaced apart from the top end of the first output portion at a .  
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Okaue (US2020/0335429 A1).
Regarding claim 6, Kim discloses wherein the first input portion comprises a plurality of first input terminals each connected to the first output terminals through wirings (IPA and OPA are connected through wiring on the printed circuit board). 
Kim is silent with respect to and the wirings are made of one of copper, gold, and silver.
Okaue discloses wiring made of copper (para 0004).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material of Okaue to modify the wiring patterns of Kim in order to provide superior conductivity to the wiring.
Claim (s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 7 above, and further in view of So et al. (US 2018/0102083 A1 hereinafter So).
	Regarding claim 13, Kim fails to specifically disclose wherein a driver chip is disposed on the bonding area, and the driver chip comprises a plurality of pins connected to the first output terminals through connecting lines.  
	So discloses a driver chip (50; Fig.1) is disposed on the bonding area (30), and the driver chip (50) comprises a plurality of pins (52) connected to the first output terminals (42) through connecting lines (60).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the driver chip of So to modify the display panel of Kim to perform more complex circuit operations.
Regarding claim 14, Kim fails to specifically disclose wherein the first output terminals are disposed at two sides of the pins.  
	 So discloses wherein the first output terminals (42) are disposed at two sides of the pins (42 are on both sides of 52).  


Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Lee (US 2015/0228706 A1) Guo et al. (US 2017/0199414 A1) and Park et al. (US 2020/0267842 A1)
Lee discloses a display device with a chip on film.
Guo discloses driver chip structure with trapezoid configuration bumps.
Park discloses a connected circuit board between a display device.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Allowable Subject Matter
	Claims 3-4, 10-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claims 3-4, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the first output portion is right-angled trapezoid in shape, and a top side of the first output portion is inclined with respect to a horizontal line  " in combination with the remaining limitations of the claim 1. 
Regarding claims 10-16, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the first output portion is right-angled trapezoid in shape, and a top side of the first output portion is inclined with respect to a horizontal line  " in combination with the remaining limitations of the claim 7 and claim 8. 

  Regarding claims 20, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the first output portion is right-angled trapezoid in shape, and a top side of the first output portion is inclined with respect to a horizontal line  " in combination with the remaining limitations of the claim 17 and claim18. 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848